Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.
Status of the Claims
Claims 1-5, 8-14 are pending. It is noted that Applicant elected ‘cisplatin’ as the therapeutic agent and ‘polyaspartic acid’ as the biocompatible biodegradable polymer on 01/26/2022. Thus, claims 10-12 have been withdrawn and thus, claims 1-5, 8, 9 and 13-14 are being examined.

Interview summary 
The Examiner contacted Attorney Patrea L. Pabst  on 09/07/2022 to discuss a possible allowability. During the discussions, the Examiner suggested amending claim 1 as follows: “the nanoparticles formed of polyamino acids wherein the polyamino acids include polyaspartic acid and polyglutamic acid, and wherein the therapeutic, prophylactic, diagnostic or nutraceutical agent is selected from the group consisting of cisplatin, transplatin, carboplatin, dicycloplatin, oxaliplatin, picoplatin and aroplatin”. However, Attorney did not agree with such amendments due to narrowed scope of the claims.  

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 08/30/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. In particular, the claim objection and the 112(b) rejection is withdrawn by way of applicant’s amendments/arguments. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Claim Objection
Claim 4 is objected to a minor informality. 
Claim 4 recites “agent” in line 2, but which would be better to write as “the agent”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites “the bladder tissue” in the last fifth line and “the urothelial epithelium” in the last first-second line, but which lacks sufficient antecedent basis. The dependent claims 2-4, 8, 9 and 13-14 are also rejected due to vagueness of claim 1. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-5, 8, 9 and 13-14 are rejected under 35 USC 103 as being obvious over Lu et al., “Paclitaxel-Loaded Gelatin Nanoparticles for Intravesical Bladder Cancer Therapy”, Clinical Cancer Research, vol. 10, pp. 7677-7684, 2004 (hereinafter “Lu”) in view of Cone et al. (WO2016/123125A1, filing date of 1/36/2026, publication date: 2016-08-04, hereinafter “Cone”) and/or Ensign et al. (US2015/0297531A1, of record) as evidenced by Hochberg et al. (WO2016/178233A1, hereinafter “Hochberg”). 



Applicant claims including the below claim 1 filed on 08/30/2022:

    PNG
    media_image1.png
    633
    860
    media_image1.png
    Greyscale


Please note that “the nanoparticles are transported through the bladder tissue” and “the nanoparticles release the therapeutic, prophylactic, diagnostic or nutraceutical agent in the urothelial epithelium” of claim 1 and “the nanoparticles release agent into the urothelial epithelium tissue of renal pelvis, ureters, bladder, or urethra” of claim 4 are functional languages/intended uses in the claimed formulation, which are not structurally limiting the claimed formulation. In this context, please see MPEP 2114 states that functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 35 U.S.C. 103 may be appropriate. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971) (“[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art”). Further see case law stating that an intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). It is noted that where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Accordingly, it is then Applicant's burden to prove that the prior art formulation would not necessarily or inherently possess the claimed characteristics. Here, in the instant case, the claimed invention is not directed to a method for treating a certain disease, e.g., bladder cancer, and but rather to a hypotonic formulation and thus “the nanoparticles are transported through the bladder tissue” and “the nanoparticles release the therapeutic, prophylactic, diagnostic or nutraceutical agent in the urothelial epithelium” of claim 1 and “the nanoparticles release agent into the urothelial epithelium tissue of renal pelvis, ureters, bladder, or urethra” of claim 4  would be inherent when the prior art teaches the same formulation. 

Determination of the scope and content of the prior art
(MPEP 2141.01)
Lu teaches paclitaxel-loaded gelatin nanoparticles for intravesical bladder cancer therapy (title); the particle size ranges from 600 to 1,000nm, and the paclitaxel-loaded nanoparticles (paclitaxel is entrapped in the nanoparticles) were active against human RT4 bladder transitional cancer cells; in the experiments, in the dog given paclitaxel-loaded gelatin particles, the drug concentrations in the urothelium and lamina propria tissue layers were 2.6x the concentrations Cremophor formulation and thus paclitaxel-loaded gelatin nanoparticles represent a rapid release, biologically active paclitaxel formulation that can be used for intravesical bladder cancer therapy(abstract); after emptying urine from the bladder, an intravesical dose of paclitaxel-loaded gelatin nanoparticles containing 1,000 μg of paclitaxel dispersed in 20ml physiologic saline, was instilled into the bladder (page 7679, right column, first para.) in which gelatin nanoparticles would bound to the paclitaxel, and since intravesical administration requires to put nanoparticles directly into the bladder, the instantly claimed functional limitations/intended uses would be implicit; and the average concentration of total paclitaxel (free plus bound and/or nanoparticle-entrapped drug) in bladder tissue sections comprising urothelium and lamina propria was 7.4± 4,3 μg/g tissue (abstract and page 7681, right column) (instant claim 1 (in part), claims 2, 4, 8, 9, 13 & 14). 
However, Lu does not expressly teach hypotonic medium for urothelium of instant claims 1 and 5; nanoparticle’s maximum diameter, osmolarity and polymer of instant claim 1; PEG coating of instant claim 3; and various active agents of instant claims 8-9. The deficiencies are cured by Cone and/or Ensign as evidenced by Hochberg. 
Cone teaches hypotonic hydrogel formulation for enhanced transport of active agents at mucosal surfaces (title); the mucosa is the inner layer of any epithelially-lined hollow organ (e.g., bladder) (page 1, lines 17-20). Please note that Cone defines that “the Mucosa is the inner layer of any epithelially-lined hollow organ (e.g., mouth … vagina, colon … bladder, etc.) and the mucosa consists of the epithelium itself and also the supporting loose connective tissue, called lamina propria, immediately beneath the epithelium” (page 1, lines 18-22); the hypotonic polymeric gel formulations are present for drug delivery, especially via hydrogel depos or barrier coatings on mucosal epithelia (page, 5, lines 7-9) wherein the polymers contain preferably poloxamers or PEGs that have been developed for enhanced delivery through mucus of therapeutic, diagnostic, prophylactic or other agents, to epithelial tissues, especially those having a mucosal coating (page 11, lines 12-15, page 12-13, and the Examples – PSPEG nanoparticles) in which the said polymers read on the synthetic polymer of instant claim 1; the active agents include anti-inflammatory, neuroactive agent, chemotherapeutics, antiproliferative (anti-cancer or endometriosis), cisplatin (=elected species), carboplatin, oxaliplatin, paclitaxel, docetaxel, doxorubicin, gemcitabine, bleomycin, daunorubicin, epirubicin, idarubicin, mitomycin, valrubicin, etc. (page 17 – page 18, line 5) which reads on the instantly claimed agents; the hypotonic carrier can be distilled water containing one or more osmolality modifying excipients such as NaCl, etc. which have any osmolality less than the effective isotonic point (the concentration at which fluid is neither absorbed nor secreted by the epithelium) at that mucosal surface; and the isotonic point varies for different mucosal surfaces and different buffers, depending on active ion transport at that epithelial surface; physiological osmolality for human blood is in the range of about 280 to about 310 mOsm/L (page 14, line 10- page 15), and e.g. isotonic point in the vagina for sodium-based solutions to be about 300 mOsm/L, but in the colorectum, it is about 450 mOsm/L, and in some embodiments the solution has a tonicity from 50 mOsm/L to 280 mOsm/L, from 100 mOsm/L to 280 mOsm/L, from 150 mOsm/L to 250 mOsm/L, from 200 mOsm/L to 250 mOsm/L, from 220 mOsm/L to 250 mOsm/L, from 220 mOsm/L to 260 mOsm/L, from 220 mOsm/L to 270 mOsm/L, or from 220 mOsm/L to 280 mOsm/L ([0057] of Cone). Please note that Hochberg evidences the osmolality of bladder is 280mOsm/L which is slightly hypotonic or up to 300mOsm/L depending on the excipients (page 225, first para. of Hochberg). Thus, Cone’s said osmolarity ranges 50, 100, 150, 200, 220 mOsm/L overlaps or is close enough to the instant range of less than 220mOsm/kg (instant claim 1 - osmolality); the hypotonic gel forming formulations can be applied as a liquid to a mucosal coating on an epithelial surface of a subject in need of a therapeutic, prophylactic, diagnostic, or nutritional effect; by applying the gel-forming compositions as a hypotonic formulation, water is absorbed into the epithelial tissue, and water absorption provides for concentration of the gel-forming polymer at the surface, resulting in uniform gel formation at the surface, and drug agents or excipients in the gel-forming composition can become entrapped in the gel and can be released at or into the surface (page 18, line 21 – page 19, line 12); the hypotonic carrier can be water such as the main component such as distilled water containing one or more osmolality modifying excipients  or includes glucose, mannitol solution, various buffers (phosphate-buffers, tris-buffers, HEPES) (page 14, lines 10-18 and page 15, lines 1-12)); and the hypotonic gel forming formulation contains PEG polymer and copolymer, poloxamer, etc. which form a uniform gel coating when administering hypotonically to mucosal epithelial surface (page 12, line 7-33); and the nanoparticles of hypotonic formulation has 100 nm (see entire document including the Examples) which reads on the instant maximum range of 500nm (instant claims 1 (osmolarity), 3, 5, and 8-9).
Ensign teaches localized delivery of the therapeutics via biodegradable nanoparticles provides advantages over systemic drug administration, including reduced systemic side effects and controlled drug levels at target sites ([0006]); nanoparticle hypotonic formulations with enhanced mucosal penetration; the formulations are suitable for delivery drugs with muco-inert (that is, non-adhesive) mucus-penetrating nanoparticles (MPP) and the hypotonic formulations markedly increased the rate at which drugs and MPP reaches the epithelial surface including deep into the vaginal folds, and the hypotonic formulations have vehicles having osmolality in colon, preferably ranging from 20-220mOsm/kg, provided rapid and uniform delivery of MPP to the entire vaginal surface with minimal risk of epithelial toxicity (abstract); the formulation comprises therapeutic agent such as doxorubicin ([0022]) or small molecule, protein, polysaccharide or saccharide, nucleic acid molecule and/or lipid ([0082]) including analgesics, anti-inflammatory drugs, antipyretics, antidepressants, antiepileptics, antipsychotic agents, neuroprotective agents, anti-proliferative, such as anti-cancer agent, anti-infectious agents, such as antibacterial agents and antifungal agents, antihistamines, antimigraine drugs, antimuscarinics, anxiolytics, sedatives, hypnotics, antipsychotics, bronchodilators, anti-asthma drugs, cardiovascular drugs, corticosteroids, dopaminergics, electrolytes, gastro-intestinal drugs, muscle relaxants, nutritional agents, vitamins, parasympathomimetic, stimulants, anorectics and anti-narcoleptics ([0084]) (instant claims 8-9 – therapeutic agent) and biocompatible polymer such as poloxamers, polyamino acids such as PLL, polyvaleric acid and poly-L-glutamic acid, PLA, PGA, PLLGA, PDLA, PLLA, PGA, polyalkylene such as polyethylene, PEO, PEG, PVC, etc.  ([0058]) (instant claim 1 - polymers); the particles are administered to penetrate to the mucus for drug delivery to the mucosa and the particles described herein contain a surface-altering material which can enhance transport through the mucus, and for example, PEG-containing block copolymers can self-assemble to form dense, muco-inert PEG coatings on the surface of emulsion droplets formed by the emulsification method ([0080]), and the particles of the therapeutic, diagnostic, prophylactic and/or nutraceutical agent is coated with mucosal penetration enhancing coating which can be non-covalently associated with the agent and MPP penetrated the mucus barrier all the way to the underlying epithelium, producing a continuous layer of particles in both rectal and vaginal tissue ([0063] and [0246]) or the particles have encapsulated therein, dispersed therein, and/or non-covalently associate with the surface one or more therapeutic agents ([0082]), or in some embodiments, the particles are particles of an active agent, such as a therapeutic, diagnostic, prophylactic, and/or nutraceutical agent (i.e., drug particle) that is coated with a mucosal penetrating enhancing coating. In other embodiments, the particles are formed of a matrix material, such as a polymeric material, in which the therapeutic, diagnostic, prophylactic, and/or nutraceutical agent is encapsulated, dispersed, and/or associated and the coating material can be covalently or non-covalently associated with the drug particle or polymeric particle, and “mucus-penetrating particle” or “MPP”, as used herein, generally refers to particles which have been coated with a mucosal penetration enhancing coating ([0055]); and therapeutic molecules entrapped in the particles can be released over prolonged times at predetermined rates ([0032]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant invention and Lu is that Lu does not expressly teach hypotonic medium for urothelium of instant claims 1 and 5; nanoparticle’s maximum diameter, osmolarity and polymer of instant claim 1; PEG coating of instant claim 3; and various agents of instant claims 8-9 of instant claim 1. The deficiencies are cured by Cone and/or Ensign as evidenced by Hochberg. 
2. The difference between the instant invention and the applied art does not expressly teach exact nanoparticle diameter of 500 nm of instant claim 1. 
3. The difference between the instant invention and the applied art is that the applied art does not teach the exact ranges of osmolality and nanoparticle diameter. 



Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from, physiology and chemistry— without being told to do so. Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Lu with hypotonic formulation as taught by Cone and/or Ensign as evidenced by Hochberg. 
One of the skilled in the art would have been motivated to do so because Cone and/or Ensign teaches local delivery of active agents in hypotonic solution to the mucosal epithelial area being bladder and the hypotonic solution containing water provides a uniform gel coating when administering hypotonically to the mucosal epithelial surface, and the hypotonic solution containing polymer coating such as PEG gel coating provides effective barrier coating on mucosal epithelia, as taught by Cone and/or Ensign, and also, PEG coating for mucosal area in vagina or colon of Ensign would apply to bladder mucosa with a reasonable expectation of success and therefore the ordinary artisan would have been motivated to combine Lu with Cone and/or Ensign in order to give uniform and barrier coating on mucosal epithelial area, for efficient and rapid drug delivery. 

Further, Cone evidenced by Hochberg teaches overlapping range of osmolality of bladder and such range would be obvious because the hypotonic formulation can provide osmolality less than certain isotonic points for enhanced delivery, as taught by Cone and/or Ensign and thus, depending on different mucosal surfaces and different excipients, osmolality of hypotonic excipients including water for bladder would be optimized based on Hochberg’s range to obtain the instant ranges, devoid of criticality evidence for the instant ranges. 
Cone and/or Ensign teaches various polymers such as poloxamer, PEG, etc. as a hypotonic coating and thus addition of such polymer coating would have yielded no more than the predictable results of e.g., barrier coating function on the mucosal area, in the absence of evidence to the contrary. 
Further, the active agents of instant claims 8-9 other than those of prior art would be obvious variation because such active agents would have shown predictable results as therapeutic, prophylactic, diagnostic or nutraceutical agents.   

2. Further, Cone and/or Ensign teach 100nm nanoparticles and thus, such particle size of Cone and/or Ensign would be encompassed by the claimed maximum range of 500 nm. Further, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize the maximum particle diameter of the applied art with 500 nm of instant claim 1 because such optimization would vary depending on the intended purpose, type of formulation, type of delivery and release, dissolution rate, amounts of used ingredients, etc., and in this regard, the ordinary artisan would lower the particle of Lu to 500nm do so to achieve e.g., faster dissolution rate, in the absence of evidence to the contrary.  

3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges of nanoparticle diameter and osmolality with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that the claimed invention provides unexpected results based on Examples 1-5 of the specification. 
The Examiner responds that even if the claimed invention would lead to alleged unexpected results, the tested results are not commensurate with scope of the claims because the tested nanoparticles require cisplatin (=CDDP)  ̶  poly-L-aspartic acid (PAA) only wherein the cisplatin is used as a therapeutical agent, and poly-L-aspartic acid is used as the biocompatible biodegradable polymer, and accordingly, it is not sure if any species of therapeutic agents and polymers other than tested species would behave in the same manner as the tested formulation. In other words, the applicant has not shown that based on the tested examples, it is reasonable to expect that other embodiments using different species of active agent/polymers falling within the scope of the claims will behave similarly. Further, the tested data requires amounts of CDDP and PAA, and but instant claim 1 does not require them. Consequently, the tested data is not commensurate with scope of instant claim 1.  
Applicant argues that Lu fails to teach 500nm or less of nanoparticle and formed of polyamino acids or synthetic biocompatible or biodegradable polymers; and Lu’s particles are gelatin which dissolves in an aqueous solution, not be taken up by the cells of the epithelium, pass through, then out of the cells into the underlying tissues. 
The Examiner rebuts that the current rejection is the 103 rejection based on the combination of the applied references and although Lu fails to expressly teach 500nm or less, it would be optimized depending in the intended purpose as noted above, and Cone cures deficiency of Lu by stating overlapping nanoparticle size and thus the combined references would achieve the claimed invention. In this regard, please see case law stating that [O]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145. 
According to the instant publication, the biocompatible polymer to prepare the nanoparticles also includes naturally occurring compounds such as gelatin ([0041] and [0057]-[0061] of instant publication) and medium is aqueous water (instant claim 5), and the instant application would also suggest a combination of gelatin and water.  In this regard, Lu teaches intravesical does of paclitaxel-loaded gelatin nanoparticles in physiological saline was instilled into the bladder, and teaches/suggests that intravesical paclitaxel gelatin nanoparticles showed low systemic absorption, and favorable bladder tissue/tumor targeting and retention properties with pharmacologically higher active concentrations as compared to systemic treatment and paclitaxel-loaded gelation nanoparticles rapidly released paclitaxel, showed significant activity against human bladder cancer cells, and showed higher tissue concentrations (see e.g., pages 7677 (Introduction), 7682-7683 and Fig. 5), and thus, Lu’s nanoparticles in aqueous solution would be implicitly taken up by the bladder tissue in the absence of evidence to the contrary. Accordingly applicant’s arguments are not persuasive. 
Applicant argues that Cone disclosing hydrogel does not refer to particles and thus the hydrogel is not transported much less actively transported into the tissue underlying the mucosal surface. 
The Examiner responds that Cone is cited to disclose hypotonic gel forming formulation can be applied to a mucosal coating comprising PEG on an epithelial surface of a subject bladder in order to provide effective barrier coating on mucosal epithelia surface and e.g., the Examples clearly disclose the nanoparticles of hypotonic formulation having a size of 100nm which reads on the claimed range of up to 500nm. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145. Thus, applicant’s arguments are not persuasive. 
Applicant argues that Ensign teaches hypotonicity for vagina and colon, but no mention of uptake into the bladder tissue, and that is, Ensign is not directed to what would be hypotonic for bladder tissue, nor the need to combine nanoparticles with a hypotonic solution to get uptake into bladder tissue; and Ensign requires inclusion high density PEG brush surface on the particles which is for delivery to the vagina or colon and thus Ensign teaches away from the claimed invention that is not for administration and uptake into the bladder epithelium. 
  The Examiner responds that what she relied on from Ensign is PEG coating mucus penetrating nanoparticles penetrated the mucus barrier all the way to the underlying epithelium enhanced mucosal penetration, producing a continuous layer of nanoparticles in both rectal and vaginal tissue ([0246]). Cone defines at page 1, lines 1-22 “mucosa is the inner layer of any epithelially-lined hollow organ (e.g., mouth … vagina, colon, … bladder, etc.) and the mucosa consists of the epithelium itself and also the supporting loose connective tissue, called lamina propria, immediately beneath the epithelium”. Therefore, PEG coating for mucosal area in vagina or colon of Ensign would apply to bladder mucosa with a reasonable expectation of success and therefore the combination of Lu and Ensign would also suggest uptake into the bladder tissue to achieve the claimed invention.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145.   
In light of the foregoing, applicant’s arguments are not persuasive. 

 Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613